Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments have overcome the 112 rejections and they are withdrawn.
With respect to 101, the Examiner is persuaded by Applicant’s remarks regarding the new limitations drawn to the Join table and its use to improve space utilization efficiency in a relational database.  The Examiner further asserts that the processing of the harassment data into categories that are represented with a corresponding colored light on a dashboard results in a practical application of the analysis of the data such that a viewer of the dashboard may be easily informed as to incidents that require attention.
No prior art has been found to disclose the now more narrowly focused limitations directed to categorizing the conduct as (1) relating to behaviors or instances occurring either on multiple occasions over time (2) relating to behavior or instance involved a link of subordination between the victim and the accused, or (3) relating to behavior or instance which occurs only on one occasion. 
A new search was conducted, and additionally, the limitation of querying a Join table to determine employer-specific questions associated with the identified pillar questions was found where the employer-specific questions utilize pre-defined answers pushed along with respective questions.
The most relevant prior art includes the following:
Drummond discloses a method for victim notification ([0038] - report information based on first hand encounters [victim]), comprising: receiving structured data relating to conduct of an accused ([0031] - documentation may be formal records, reports or other evidence, e.g., pictures, video, etc...) that is believed to constitute harassment, bullying and/or discrimination ([0020] - documentation regarding socially unacceptable behavior; [0011] - e.g., harassment), the structured data including:
data relating to Who is the perpetrator of the conduct ([0030] - report to identify people committing unacceptable behavior, e.g., harassment);
data related to What the conduct is that is being reported ([0030] - e.g., domestic violence, sexual harassment, etc...); data related to Where the conduct occurred ([0031] - e.g., police report would necessarily have data related to the date); data related to When the conduct occurred ([0031] - e.g., police report would necessarily have data related to the location); storing the structure data in a central server database ([0034] - database and server of website);
providing links to information regarding conduct reported as constituting harassment, bullying and/or discrimination ([0036] - links to reports; [0030] - regarding reports of, e.g., harassment).
U.S. Pub. No. 2015/0234837 to Rowe et al.: Discloses a system for tracking bullying incidents that includes viewing the number of incidents within a given area ([0050]) and a map view of incidents. ([0076]-[0077]).
US Pub. No. 2016/0314552 to Schobel discloses a device running an incident reporting app ([0031]); timestamp of report ([0044]); employer ID ([0056]); using the app for workplace reporting ([0073]); sending alerts ([0095]) and identifying trends ([0097]).
US Pub. No. 2009/0235084 to Ferraro et al. discloses an incident reporting system that includes workplace reporting ([0096]); customizing the type of reports and specific questions posed by each different type of report ([0099]); various types of incidents and determining a report relative to a client organization ([0119]-[0120]).
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Clancy, Kathryn B. H. • Nelson, Robin G. • Rutherford, Julienne N. • Hinde, Katie. “Survey of Academic Field Experiences (SAFE): Trainees Report Harassment and Assault”. July 16, 2014. https://doi.org/10.1371/journal.pone.0102172.
Can an app get victims to anonymously report workplace harassment? Bloomberg News. Jun 20, 2017 (retrieved at: https://financialpost.com/executive/careers/can-apps-get-victims-to-report-workplace-harassment).

None of the cited prior art discloses categorizing the conduct as (1) relating to behaviors or instances occurring either on multiple occasions over time (2) relating to behavior or instance involved a link of subordination between the victim and the accused, or (3) relating to behavior or instance which occurs only on one occasion or querying a Join table to determine employer-specific questions associated with the identified pillar questions was found where the employer-specific questions utilize pre-defined answers pushed along with respective questions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629